Opinion by
Simpson, C.:
The record of this case is in a peculiar condition. Most of the proceedings are entitled in one case, while the findings and judgment are entitled in another case, with different parties plaintiff and defendant. This purports to be the record of the case of “.Charles J. Kerndt v. Castle, Swartz and McCullough, County Commissioners of Cheyenne county.” The findings and judgment are entitled in the case of “Thomas J. McCarty and R. W. Joqua, ex rel., v. Edwin N. Phillips, Clerk District Court.” Counsel for plaintiff in error in their brief say that this is caused by the trial court adopting for its findings and judgment those of another case, without changing the title of the other case. *7The record itself does not contain any hint or reference to such adoption, and we are bound by that, rather than the statement of counsel outside the record. No briefs are filed by counsel for the defendants in error, or no stipulations filed explaining the record.
We recommend that the petition in error be dismissed.
By the Court: It is so ordered.
All the Justices concurring.